DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a piezoelectric MEMS microphone comprising: a ring base circumferentially forming a cavity, a support column arranged in the cavity and spaced from the ring base, a diaphragm with a plurality of diaphragm sheets each having a fixing end connected to the support column and a free end suspended over the cavity and a restraining element connecting the base and the piezoelectric diaphragm, with one end fixedly connected to the free end, and another end connected to a part of the base that is not connected to the fixing end in combination with all the disclosed limitations of claim 1.
The closest prior art, Grosh et al. (US 9055372B2) discloses an acoustic transducer with a ring base circumferentially forming a cavity and a piezoelectric diaphragm with a plurality of diaphragm sheets each having a fixing end connected to the ring base and a free end suspended over the cavity but fails to teach a support column arranged in the cavity and spaced from the ring base, a diaphragm with a plurality of diaphragm sheets each having a fixing end connected to the support column and a free end suspended over the cavity and a restraining element connecting the base and the piezoelectric diaphragm; Frischmuth et al. (US 10710874B2) discloses a substrate and and a functional structure arranged at the substrate, the functional a support column arranged in the cavity and spaced from the ring base, a diaphragm with a plurality of diaphragm sheets each having a fixing end connected to the support column and a free end suspended over the cavity and a restraining element connecting the base and the piezoelectric diaphragm; and Sparks et al. (US 9029963B2) discloses a microphone, including a diaphragm and a piezoelectric stack, the diaphragm having one or more openings formed therethrough to enable the determination of an acoustic pressure being applied to the diaphragm through signals emitted by the piezoelectric stack but fails to teach a support column arranged in the cavity and spaced from the ring base, a diaphragm with a plurality of diaphragm sheets each having a fixing end connected to the support column and a free end suspended over the cavity and a restraining element connecting the base and the piezoelectric diaphragm. The prior art fails to anticipate or render the independent claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450

        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        27 September 2021